Citation Nr: 0433948	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  98-10 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a stomach disorder, 
including an ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May to August 1958.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's petition to reopen his 
previously denied claim for service connection for a stomach 
disorder.

In his June 1998 Substantive Appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board at the RO (a travel Board hearing). However, he failed 
to appear at the scheduled October 20, 2004 hearing, and a 
request for a postponement was not received.  The Board will 
therefore treat the request for a hearing as withdrawn.  
38 C.F.R. § 20.704(d) (2004).



FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his petition to reopen his claim.

2.  In November 1959, the RO denied the veteran's claim for 
service connection for a stomach disorder.  Although notified 
of that decision, and apprised of his procedural and 
appellate rights, the veteran did not appeal this claim.

3.  The additional evidence received since that November 1959 
decision is either cumulative or redundant, or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's November 1959 decision denying the veteran's 
claim for service connection for a stomach disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2004).

2.  The evidence received since that November 1959 decision 
is not material and, therefore, is not sufficient to reopen 
the claim for service connection a stomach disorder, 
including an ulcer.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2000 & 2004), 
3.159 (2004)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his October 1996 petition to reopen.  But the VCAA 
applies to claims filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not "decided" the veteran's claim 
prior to November 9, 2000 because the RO had yet to issue its 
April 2004 supplemental statement of the case (SSOC).  
See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at *31 (VA had 
authority to, and did, provide that VCAA requirements apply 
to claims at all stages of VA proceedings, up to and 
including those pending before the Board).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of 
General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's April 1997 rating decision 
took place prior to enactment of the VCAA, and, therefore, 
prior to any VCAA notification.  But according to Pelegrini 
II, as interpreted by GC, the fact that the RO did not 
provide VCAA notification in these circumstances (nor could 
it have, as the VCAA had not yet been enacted) was not error.  
Although the RO did not provide VCAA notification prior to 
its rating decision, it did so in its October 2003 VCAA 
letter.  VA thus complied with the VCAA notification timing 
requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  

The RO's October 2003 letter told the veteran it was working 
on is claim for service connected compensation benefits for a 
stomach disorder.  As to whether there was anything else he 
needed to send, the RO referred to an attachment entitled, 
"What the Evidence Must Show."  In that attachment, the RO 
explained what the evidence would have to show in order to 
establish entitlement to service connection and noted that, 
because the veteran's claim had previously been denied in 
November 1959, he would have to submit new and material 
evidence for the RO to reconsider this claim.  The RO also 
explained what was meant by "new and material evidence."  
In addition, an attachment entitled "What is the Status of 
your Claim and How can you Help?" listed the evidence 
already received and accurately explained the respective 
responsibilities of the RO and the veteran in obtaining 
additional information.  Further, the RO wrote: "If there is 
any other evidence or information that you think will support 
your claim, please let us know."  Moreover, the RO included 
the text of 38 C.F.R. § 3.159 in its April 2004 SSOC.  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  Thus, the RO complied with the VCAA notice 
content requirements, as it provided the information 
specified by Charles and Quartuccio and indicated to the 
veteran that he should provide any information or evidence in 
his possession pertaining to his claim.

In addition, the veteran's service medical records (SMRs) are 
on file, a VA examination was conducted in February 1997, and 
the RO ascertained that there were no treatment records from 
the New York VA Medical Center (VAMC) from 1958 to November 
1998.  Although the veteran indicated generally that he had 
received treatment since service, he did not specifically 
identify any private medical providers, even after being told 
that he was obligated to do this in the October 2003 VCAA 
letter.  Thus, there is no indication that any private or 
Federal records exist that should be requested, or that any 
pertinent, existing evidence was not received.  The RO thus 
complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Whether New and Material Evidence has been Received to Reopen 
the 
Claim for Service Connection for a Stomach Disorder

In November 1959, the RO denied the veteran's claim for 
service connection for, among other things, a stomach 
disorder.  He was notified of that decision in a letter later 
that month and apprised of his procedural and appellate 
rights, but he did not timely appeal.

The unappealed November 1959 decision became final and 
binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2004); 
38 C.F.R. §§ 20.200, 20.1103 (2004).  Furthermore, because 
the veteran did not appeal that decision, this, in turn, 
means there must be new and material evidence since that 
decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's November 1959 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if, as in this case, the RO 
already has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA so 
that he is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Fossie v. West, 12 Vet. App. 1 (1998).

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  In this case, 
the veteran filed his petition to reopen in October 1996-
well before this date-so the former definition of new and 
material evidence at 38 C.F.R. § 3.156(a) applies.  According 
to the old definition, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

The RO's November 1959 denial noted the July 1958 SMR 
notations indicating the veteran was seen for stomach pain 
with a burning sensation and shortly thereafter complained of 
nausea, and was treated on both occasions with asphodel.  The 
RO also noted the July 1958 Aptitude Board proceedings 
recommending the veteran's discharge because of his 
nervousness, insomnia, and emotional instability.  Further, 
the RO noted that no stomach abnormality was found on the 
November 1958 and October 1959 VA examinations, 
notwithstanding the veteran's complaints of pain in the 
abdomen.  The RO concluded that, in view of the nature and 
brevity of the veteran's military service, any disorders 
preexisted military service and no aggravation was shown.

Since that denial, the following evidence has been received.

VA wrote a letter to the veteran's prospective employer in 
January 1966, reciting medical information from his 3 months 
of active service, none of which related to a stomach 
disorder, and the October 1959 VA examination that found no 
stomach abnormality.  At the February 1997 VA examination, 
the veteran complained of pain in his abdomen with certain 
foods and heartburn.  A history of ulcer and bleeding from 
them was noted, and the examiner referred to the 
contemporaneous examination report he prepared relating to 
the examination of the veteran's stomach.  On that 
examination, the veteran recounted an ulcer in service and 
stated that he had little trouble until 1993, when he was in 
an automobile accident and received Naprosyn, which caused 
bleeding in his stomach.  The veteran also indicated that he 
has had no therapy and is doing well, and eats no spicy 
foods.  The objective findings noted an obese abdomen, with 
no tenderness or masses, no pain, no hematemesis, melena, or 
periodic vomiting.  The diagnosis was of history of ulcer or 
history of bleeding.

In his May 1998 notice of disagreement (NOD), and June 1998 
VA Form 9, the veteran claimed that August 1958 barium GI 
series showed two ulcers, that he was reclassified "4F" 
based on these results, and that he was treated for ulcers 
until 1964, when they healed.

November 1998 correspondence from the New York VAMC indicated 
that there were no records of the veteran being treated at 
that facility.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2004).  Generally, to show the 
requisite connection between a current disability and 
service, the record must include:  (1) medical evidence 
confirming the veteran currently has the disability alleged, 
(2) medical evidence, or in certain circumstances lay 
testimony, of a relevant in-service incurrence or aggravation 
of an injury or disease, and (3) medical evidence of a 
nexus/causal link between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

In the present case, while there has been new evidence 
received since the RO's November 1959 denial of the veteran's 
claim, none of that evidence is material.  The January 1966 
letter merely restates the medical information that was 
discussed in the November 1959 denial, including the lack of 
a stomach abnormality noted on the VA examination shortly 
after the veteran's discharge from service.  Thus, this 
evidence is cumulative and redundant.

The objective findings of the February 1997 VA examinations 
indicated that there were no symptoms of a stomach disorder 
of any kind, including an ulcer.  The diagnosis of a history 
of an ulcer is unsupported by the clinical evidence and was 
based on the veteran's own statements regarding his medical 
history, and therefore does not constitute competent medical 
evidence.   See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional); Black v. Brown, 5 Vet. App. 177, 
180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).  Thus, the competent 
medical evidence from the February 1997 VA examination did 
not reflect the existence of a current stomach disorder or 
its relationship to his military service, and therefore is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

As to the veteran's own statements, which are presumed to be 
credible, Justus v. Principi, 3 Vet. App. 510, 513 (1992), he 
is not competent to testify as to the connection between any 
current stomach disorder and his military service, as this is 
a question of etiology requiring medical expertise, Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995), and has not provided 
any specific information regarding the treatment to which he 
referred, despite being requested to do so.  Moreover, the 
VAMC indicated unequivocally that it did not have any records 
of treating the veteran, and the SMRs and Aptitude Board 
reports do not indicate that he was reclassified due to a 
stomach disorder, but, rather, reflect that he was discharged 
from service for psychological, rather than physical, 
problems.

In sum, some of the evidence submitted since the November 
1959 denial of the veteran's claim is cumulative and 
redundant, and the remaining evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Consequently, the preponderance of the 
evidence is against a finding that new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for a stomach disorder, including an ulcer; his 
petition to reopen this claim must therefore be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).



ORDER

The petition to reopen the claim for service connection for a 
stomach disorder, including an ulcer, is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



